                                                            Case 1:17-cr-00600-NRB Document 63-2 Filed 10/03/18 Page 1 of 1




                                                                         Exhibit A(1): William McFarland Bank Account Rent Expenses (May 2016 – April 2017)
    Date    Amount        Name                             Description
   4/5/2017 21,750.00     Rent - 345 W 14th, Penthouse B
   3/3/2017 22,225.00     Rent - 345 W 14th, Penthouse B
  1/24/2017    1,500.00   Rent - 345 W 14th, 2A
  1/10/2017    7,950.00   Rent - 345 W 14th, 2A
  12/2/2016    7,950.00   Rent - 345 W 14th, 2A
 10/13/2016 10,000.00     Rent - 345 W 14th, 2A
   9/6/2016    7,950.00   Rent - 345 W 14th, 2A
   8/3/2016 11,708.37     Rent - 345 W 14th, 2A
  7/12/2016    7,950.00   Rent - 345 W 14th, 2A
   6/6/2016    7,950.00   Rent - 345 W 14th, 2A
  5/16/2016    7,950.00   Rent - 345 W 14th, 2A
Total        114,883.37
